                     Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 1 of 8

AO 91 (Rev. 02/09) Criminal Compiaint




              United States Di
                                                              for the
                                                    Western District of New
                                                                                   ^RN DISTWC^
                          United States of America


                                                                                   Case No. 19-MJ'   .•y//^
                              JACOB R.LOYD,

                                        Defendant



                                                      CRIMINAL COMPLAINT


         I, the complainant in this case, state that the followmg is trae to the best of my knowledge and belief.
         On or about the date of June 16, 2019, in the County of Monroe, in the Western District of New York, the
defendant violated Title 18, United States Code, Section 2119 (carjacking); Title 18, United States Code, Section
924(c)(possession of a firearm in furtherance of a crime of violence),Title 21, United States Code, Section 841(a)
(possess of a controlled substance with intent to distribute). Title 18, United States Code, Section 924(c)(possession
of a firearm in furtherance of a drug trafficking offense), and said offenses described as follows:
         On or about June 16, 2019, the defendant, JACOB R. LOYD with intent to cause death or serious bodily
harm did take a motor vehicle that had been transported, shipped, or received in interstate or foreign commerce from
a person by force and violence or by intimidation, in violation of Title 18, United States Code, Section 2119
(Carjacking); AND did knowingly and unlawfully possess a firearm in furtherance ofa crime of violence, in violation
of Title 18, United States Code, Section 924(c)(Possession of a Firearm in Furtherance of a Crime of Violence); AND
did knowingly and unlawfully possess with the intent to distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a) (Possession with Intent to Distribute a Controlled Substance); AND did
knowingly and unlawfully possess a firearm in furtherance of a drug trafficking crime in violation of Title 18, United
States Code, Section 924(c)(Possession of a Firearm in Furtherance of a Drug Trafficking Offense).

         This Criminal Complaint is based on these facts:
        ^ Continued on the attached sheet.


                                                                                      Complainant's signature


                                                                     Investigator Ryan J. Szwejbka, Bureau of Alcohol,
                                                                     Tobacco, Firearms, and Explosives

                                                                                      Printed name and title
Sworn to before me and signed in my presence.

Date: August         2019
                                                                                          Judge's signature
                                                                     HONORABLE MARIAN W.PAYSON
City and State: Rochester. New York                                  UNITED STATES MAGISTRATE JUDGE
                                                                                           Printed name and title
            Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 2 of 8




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OE NEW YORK




UNITED STATES OE AMERICA                                               19-MJ-   <///?
V.



JACOB R. LOYD,

                 Defendant.




State of New York )
County of Monroe ) ss
City of Rochester )

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


I, Ryan J. Szwejbka, affirm to the following facts:

       1.      I am a Senior Special Agent with the United States Department of Justice,

Bureau of Alcohol, Tobacco, Firearms,& Explosives (hereinafter referred to as ATE)and am

assigned to the Rochester, New York Field Office. Accordingly, I am the kind of Special

Agent as delineated in Title 18, United States Code, Section 3051.


       2.       Your affiant is a graduate of the Criminal Investigator School and the ATE

National Academy,both located at the Federal Law Enforcement Training Center in Glynco,

Georgia. Your affiant has been employed as an ATE Special Agent for over 18 years. As

part of my professional experience, I have participated in State and Federal investigations

involving the illegal possession of firearms and narcotics. Previously, I was employed by the

State of South Carolina as a Probation and Parole Agent for one and one half years. I earned

a Bachelor's of Science Degree from the University of South Carolina (USC) in Criminal



                                              1
         Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 3 of 8




Justice in 1996. I received my Master's Degree from USC in Criminal Justice in 1999. I have

participated in the service of State and Federal search and seizure warrants and have seized

or assisted in seizing contraband,including firearms, ammunition, documentary evidence and

contraband.




                                 PURPOSE OF AFFroAVIT


       3.      This affidavit is submitted in support of a criminal complaint against Jacob R.

LOYD,(hereinafter referred to as LOYD), for violations of Title 18, United States Code,

Section 2119 (caijacking); Title 18, United States Code, Section 924(c) (possession of a

firearm in furtherance of a crime of violence); Title 21, United States Code, Section 841(a)

(possession of a controlled substance with intent to distribute); and Title 18, United States

Code, Section 924(c)(possession of a firearm in furtherance of a drug trafficking offense).


       4.      The assertions made herein are based solely upon the personal knowledge of

your affiant, or upon information I have received from this investigation, including various

police reports produced in relation to the arrest of the defendant, discussions with other law

enforcement agents and officers, all of which are true and correct to the best of my knowledge

and belief. Further, your affiant has had discussions with law enforcement officers involved

in this investigation who have confirmed the accuracy of die information contained within

this affidavit. Since this affidavit is being submitted for a limited purpose,I have not included

each and every fact that I know conceming this investigation. Rather, I have set forth only

those facts that relate to the issue ofwhether probable cause exists to believe that the defendant

committed the above-mentioned offenses.
            Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 4 of 8




                                    PROBABLE CAUSE


       5.       On June 16, 2019, Rochester Police Department (RPD) Officers were

dispatched to 1200 North Street for a report ofa gunpoint robbery. When the officers arrived,

two victims advised that they were sitting in a 2004 Volkswagen Beetle (NY registration

number HWR3607)in front of 115 Gothic Street when they were approached by three black

males, one of whom had a firearm. VICTIM 1 stated that one of the males, who was

described as approximately six feet tall with dread lock style hair, approached the driver's side

where VICTIM 1 was sitting. The male with the dread lock style hair then brandished a

firearm, pointed it at VICTIM I's head, and said "don't do anything stupid, don't look up or

I'U blow your head off" VICTIM 1 described the gun as a rusty revolver. The male with the

dread lock style hair then told VICTIM 1 to "get out ofthe car" as the male opened the door.

VICTIM 1 tried to grab his cell phone, a Samsung Galaxy J7 in a red case, but the male told

VICTIM 1 to leave it there. VICTIM 1 further stated that the male hit him in the head with

the bcirrel ofthe rusty gun while he was in the vehicle and again while VICTIM 1 was getting

out of the vehicle. VICTIM 1 stated that he and VICTIM 2 walked in the opposite direction

while the three suspects drove away in the victim's Volkswagen Beetle. The victims called

the pohce and met officers where the incident happened a short time later.


       6.      Approximately two hours after the robbery, at approximately 8:25 p.m. on June

16, 2019, RPD Officer Michael Mortillaro was patrolling the area when he heard a broadcast

over the radio, that the vehicle involved in the robbery and caijacking was possibly in the area

of 146 Alphonse Street, Rochester, New York. Officer Mortillaro was flagged down by an
               Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 5 of 8




individual who was identified as the owner of the aforementioned Volkswagon. The

individual directed officers to the alley behind 146 Alphonse Street. Officer Mortillaro then

located the vehicle behind 146 Alphonse Street. The car was missing its red hubcaps and the

stereo.




          7.      At approximately 9:30 p.m. on June 16, 2019, RPD Officer Jeremy Lindauer

was on patrol in his marked vehicle and observed a group of males standing on a comer near

1454 North Street, Rochester, New York. Officer Lindauer observed a black male with dread

lock style hair (later identified as LOYD)urinating on the side of 1454 North Street. When

LOYD observed pohce vehicles in the area,LOYD lifted his pants and began to walk towards

North Street.       Officer Lindauer exited his vehicle to address LOYD and arrest him for

exposure of a person in violation of New York State Penal Code Section 245.01. When

Officer Lindauer and Officer Brady attempted to secure LOYD in handcuffs, LOYD tensed

up and appeared to become nervous. During a search ofLOYD, Officer Brady recovered a

msty Harrington & Richardson .32 caliber revolver that contained four (4) rounds of

ammunition. The serial number ofthe aforementioned firearm was not recovered due to the

condition of the firearm. RPD Officer Ricotta searched a satchel bag that was strapped

around LOYD'S upper torso area. Inside the satchel, officers recovered VICTIM I's

cellphone, the Samsung Galaxy J7 in a red case, and the car keys to the aforementioned

Volkswagen that had been stolen from VICTIM 1 and was found parked behind 146 Alphonse

Street.



          8.      LOYD was transported to the Pubhc Safety Building and was placed in an

interview room. While in the interview room,LOYD was observed on a video monitor doing

something with his hands. OfScer Brady entered the room, and LOYD was found texting
                                               4
         Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 6 of 8




from a cell phone secreted on his person. RPD Investigator Steven Savitcheff"asked LOYD

if he had anything else on his person while Officer Brady searched him again, and LOYD

stated "No." LOYD was asked to lift up his shirt. Ten(10)individually packaged baggies of

crack cocaine and five(5)individually packaged baggies containing powder cocaine packaged

for street level sales were found in LOYD'S waistband area. Also found on LOYD was a

baggie ofsuspected marijuana. RPD Officer Laureano conducted a narcotics field test on the

suspected cocaine using a standard Scott Reagent test kit, which returned a positive test result

for the presence of cocaine.


       9.     Investigator Savitcheff advised LOYD of his Miranda Rights. LOYD stated

he understood his rights and agreed to speak with investigators. When Investigator Savitcheff

asked LOYD if he knew why he was at RPD,LOYD stated in sum and substance, "because

he had a loaded gun on him." When asked about the cocaine, LOYD stated the in sum and

substance that "the cocaine was his, but he does not sell by his house." When asked about

the caijacking, LOYD stated he did not do it and said it must have been someone named

"Ricky." LOYD provided no further information to Investigator Savitcheff.


       10.    LOYD was transported to the Monroe County Jad(MCJ)in the early morning

hours of June 17, 2019 for booking. During LOYD'S intake process, MCJ Deputies found

an additional 18 small baggies of suspected cocaine on LOYD. These suspected narcotics

were placed into RPD evidence.


        11.    On June 20, 2019, VICTIM 2 met with investigators and was shown a photo

array containing six(6)individuals. A photograph ofLOYD was positioned in photo number

four. VICTIM 2 looked at the photo array to see if he recognized any individuals. VICTIM
         Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 7 of 8




2 identified LOYD iq photograph number four as the individual who was involved in the

carjacking. Specifically, VICTIM 2 recognized LOYD as the male with dread locks who had

the firearm during the robbery.


                         INTERSTATE NEXUS OF VEfflCLE


       12.    Your Affiant researched the 2004 Volkswagen Beetle model to determine the

place of manufacturer and the eflFect on interstate and/or foreign commerce. Your Affiant

discovered that the aforementioned 2004 Volkswagen is referred to as the "New" Beetle, and

production began in October 1997 thru July 2011, with Model years beginning 1998 thru

2011. Assembly began in Germany firom 1997-1999, begiiming in 1999 until 2011, assembly

of the Volkswagen Beetle was in Mexico.            Based on your Affiant's research, the

aforementioned Volkswagen Beetle was manufactured in the country of Mexico, and would

have affected Interstate and Foreign Commerce if possessed in the State of New York.


       13.    Based on your affiant's training, education, and experience, the previously

detailed items seized are indicative ofinvolvementin the distribution ofcontrolled substances.

Further, based on training and experience, your affiant is aware that traffickers of controlled

substances commonly possess firearms to protect themselves,their narcotics, and the proceeds

from their narcotics sales.




                                      CONCLUSION


       14.    Based on the above information, your affiant submits there is probable cause to

believe that on June 16, 2019,in the City of Rochester, County ofMomoe, Western Judicial

District ofNew York, Jacob LOYD was in violation ofTitle 18, United States Code, Section
         Case 6:19-mj-04110-MWP Document 1 Filed 08/02/19 Page 8 of 8




2119 (carjacking); Title 18, United States Code, Section 924(c) (possession of a firearm in

furtherance of a crime of violence); Title 21, United States Code, Section 841(a)(possession

of a controlled substance v^ith intent to distribute); and Title 18, United States Code, Section

924(c)(possession of a firearm in furtherance of a drug trafficking offense).




                                                   Special AgenTRyan J. Szwejbka
                                                   Bureau of Alcohol, Tobacco, Firearms,
                                                   and Explosives


S-wom to and subscribed to before me
this         day of August, 2019.


THE HONORABLE MARIAN W.PAYSON
United States Magistrate Judge
